IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Southern Division

 

TERRY D. QUATTLEBAUM, %

Plaintiff, ss
Vi = Case No.: PWG-18-1978
BANK OF AMERICA, N.A. et al., *

Defendants. *

MEMORANDUM OPINION

This is an action to quiet title. Plaintiff Terry D. Quattlebaum, who has filed similar suits
twice before, seeks an order dismissing a pending foreclosure action in state court and staying the
sale of the property in question. I conclude his suit is barred for two reasons. First, Mr.
Quattlebaum cannot bring a quiet title action under Maryland law while a foreclosure action
involving the same property remains pending, as is the case here. See Md. Code Ann., Real Prop.
§ 14-108(a). Second, the doctrine of res judicata bars his claim. I also conclude that the Complaint
fails to state a claim against the U.S. Department of Housing and Urban Development.

Accordingly, the defendants’ motions to dismiss are granted, and this case shall be closed.
FACTUAL BACKGROUND

This dispute, like the ones that preceded it, concerns Mr. Quattlebaum’s residential
property on Hanover Parkway in Greenbelt, Maryland. Mr. Quattlebaum and his wife have called
the property their own, either individually or jointly, since August 1999. See Compl. { 7, ECF No.

1, Ex. 2. The couple refinanced the property in January 2008, taking out a mortgage loan from
Dell Franklin Financial LLC (*DFF”). See id. §5. The deed of trust securing the loan named
Mortgage Electronic Registration Systems, Inc. (*MERS”) as beneficiary. See Compl. {| 6; Deed
of Trust, ECF No. 19, Ex. A. Soon after the refinancing, DFF sold the loan to Countrywide Home
Loans, Inc., a company that Bank of America later acquired. See Quattlebaum v. Bank of America,

N.A. (Quattlebaum I), No. TDC-14-2688, 2015 WL 1085707, at *1 (D. Md. Mar. 10, 2015).

On January 31, 2012, Mr. Quattlebaum filed a petition for Chapter 7 bankruptcy relief.
See ECF No. 19, Ex. C. The bankruptcy court discharged his eligible debts on May 9, 2012. See
id. Mr. Quattlebaum’s Complaint in the case before me expressly acknowledges that the lien on

his residential property “survived the chapter 7 relief.” Compl. 4 14.

On August 7, 2012, just a few months after the discharge, MERS assigned the deed of trust
to Bank of America. See Compl. § 11; Assignment, ECF No. 19-3. Later, in 2013, the
Quattlebaums signed a subordinate note and deed of trust in exchange for a $9,481.36 loan from
the U.S. Department of Housing and Urban Development (“HUD”).' See Compl. § 12; ECF No.

27, Ex. 1.

Several lawsuits have since followed. Mr, Quattlebaum filed the first suit (““Quattlebaum
1,” as I will call it) on May 22, 2014, in the District Court of Maryland for Prince George’s County.
The complaint, as originally filed, sought to quiet title in the Hanover Parkway property. See
Quattlebaum I Compl., ECF No. 19, Ex. D. It effectively alleged that the February 2008 sale and
subsequent transfer of the mortgage were fraudulent and that Bank of America could not enforce

the deed of trust because it did not have the original promissory note. See id.

 

' HUD’s motion to dismiss explains that the loan “was made pursuant to the Federal Housing
Administration’s (FHA) loss mitigation procedures for mortgage insurance, which permits HUD
to pay a ‘partial claim’ directly to the lender for an FHA-insured mortgage to cure the debtor’s
default. See HUD Mem. 2, ECF No. 27-1 (citing 12 U.S.C. § 1715u(a)).

2
Bank of America and Countrywide, as two of three named defendants in the action,
promptly removed the suit to federal court. See Quattlebaum I, 2015 WL 1085707, at *2. Judge
Theodore D. Chuang later granted their motion to dismiss the complaint. See id. at *8. His March
10, 2015 order dismissed the quiet title claim with prejudice but allowed Mr. Quattlebaum to
amend the complaint to reassert claims he had attempted to bring under the Truth in Lending Act,
the Real Estate Settlement Procedures Act, and the Uniform Commercial Code. See id. at *6, *8.
Mr. Quattlebaum did file an amended complaint, but Judge Chuang later dismissed all of the newly
asserted claims with prejudice, just the same. See Quattlebaum v. Bank of Am., N.A., No. TDC-

14-2688, 2015 WL 7185438, at *3.

Mr. Quattlebaum filed a second lawsuit (Quattlebaum II) on April 14, 2016, this time in
the Circuit Court for Prince George’s County. See Quattlebaum I] Compl., ECF No. 19-6. The
second suit, which likewise named Bank of America and Countrywide as defendants, asserted an
array of new claims under state and federal law, including the Maryland Mortgage Fraud
Protection Act and the federal Fair Debt Collection Practices Act. See id. History soon repeated
itself, with the defendants removing the case to federal court and the case assignment going to
Judge Chuang. In a December 2016 memorandum opinion and order, Judge Chuang agreed with
the defendants that the new suit sought to litigate issues that Mr. Quattlebaum had already raised
(or, at the very least, could have raised) in the first action. See Quattlebaum v. Bank of Am., N.A.
(Quattlebaum II), No. TDC-16-1711, 2016 WL 7174611, at *2-*3 (D. Md. Dec. 7, 2016), aff'd,
695 F. App’x 59 (4th Cir. 2017). The court concluded the claims were barred by res judicata and
granted the defendants’ motion to dismiss. See id. at *2. The Fourth Circuit affirmed the dismissal
in August 2017. See Quattlebaum v. Bank of Am., N.A., 695 F. App’x 59 (4th Cir. 2017) (per

curiam).
On January 9, 2018, the substitute trustees under the deed of trust filed a foreclosure action
in the Circuit Court for Prince George’s County. See Foreclosure Action Docket Sheet, ECF No.
19-8. The circuit court has since issued an order ratifying the foreclosure sale of the Hanover
Parkway property. See id. The foreclosure action remains pending, See Maryland Judiciary Case
Search, http://casesearch.courts.state.md.us/casesearch/ (accept disclaimer and search case

number “CAEF18-00132”).

Mr. Quattlebaum brought this suit in the interim. He filed his complaint in the Circuit
Court for Prince George’s County on May 2, 2018, naming Bank of America, MERS, and HUD
as defendants. See Compl. Bank of America removed the case to this Court soon afterward. See

Notice of Removal, ECF No. 1.

The Complaint, styled as a quiet title action, purports to seek the following remedies: an
order staying the sale of the property and dismissing the foreclosure action; an order quieting title
in the property, releasing the deed of trust in Mr. Quattlebaum’s favor, and removing “any and all
derogatory reporting and/or filings with the credit bureaus and HUD”; and, finally, and order
“resolv[ing] the matter of a Subordinate Deed of Trust and stated principle amount with HUD.”
Compl. { 20-22. Its allegations in support of these demands for relief are not especially easy to
parse. At the outset, Mr. Quattlebaum states that the suit “rises from” the pending foreclosure
action. Compl 2 (introductory paragraph). The Complaint goes on to assert that the “alleged
adverse interest in his property [was] actually defective. invalid or ineffective” when he began to
defend himself in the foreclosure action. /d. § 6. It then states that although Mr. Quattlebaum was
initially confused by Bank of America’s filings in that action, he has since drawn the conclusion
that “[t]he assignment/lien appears to have been invalidly created, or has become invalid or has

been satisfied.” Jd.
The rest of the Complaint is less than entirely coherent. At one point, it alleges that Bank
of America failed to inform him of DFF’s “changed status’ (presumably its dissolution) either
before or during the Chapter 7 proceedings. /d. § 10. It then challenges MERS’s August 7, 2012
assignment of the deed of trust to Bank of America on the grounds that the signatory was a “robo-

signer.” /d. ¥§ 10-11.

Defendants have since filed two motions to dismiss. Bank of America and MERS
(collectively, the “Corporate Defendants”) filed first, jointly arguing that the Complaint fails to
state a claim upon which relief may be granted. See Corporate Defs.’ Mot. to Dismiss, ECF No.
19. Their joint motion argues, specifically, that the doctrine of res judicata bars the quiet title
claim, that Mr. Quattlebaum lacks standing to challenge the 2012 assignment, and that he has
otherwise failed to state a claim. See Corporate Defs.’ Mem., ECF No. 19-1. HUD filed a separate
motion to dismiss, arguing that none of the allegations in the Complaint undermines the agency’s

security interest in the property. See HUD Mem. 1, ECF No. 27-1.
Each of the two motions has been fully briefed.? See ECF Nos. 19, 21-22, 27-28, 30, 39.
No hearing is required. See Loc. R. 105.6.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(6) provides for “the dismissal of a complaint if it

fails to state a claim upon which relief can be granted.” Velencia v. Drezhlo, No. RDB-12-237,

 

? The reference to “robo-signing” echoes an allegation Mr. Quattlebaum raised in Quattlebaum I.
There, as Judge Chuang’s March 10, 2015 memorandum opinion notes, Mr. Quattlebaum alleged
that Bank of America had “used ‘robo-signing, false notary signatures, and submission of
questionable, inaccurate or patently counterfeit affidavits’ to fraudulently establish its ownership
of Quattlebaum’s mortgage. 2015 WL 1085707, at *3.

3 The partial shutdown of the federal government in late 2018 delayed briefing on HUD’s motion.
See ECF Nos. 36.
2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012). This rule’s purpose “is to test the sufficiency
of a complaint and not to resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” /d. (quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th
Cir. 2006)). To that end, the Court bears in mind the requirements of Fed. R. Civ. P. 8, Bell Atl.
Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), when
considering a motion to dismiss pursuant to Rule 12(b)(6). Specifically, a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.
P. 8(a)(2), and must state “a plausible claim for relief,” as “[t]hreadbare recitals of the elements of
a cause of action, supported by mere conclusory statements, do not suffice,” /gbal, 556 U.S. at

678-79.
DISCUSSION

Two motions to dismiss are before me. | will address the Corporate Defendants’ motion

first before turning to HUD’s motion.
A.

Bank of America and MERS argue there are several reasons why this case cannot proceed.
I will address two of them, as I find that either one warrants the dismissal of Mr. Quattlebaum’s

quiet title claim.

First, | agree with the Corporate Defendants that this claim is statutorily barred at present
because the foreclosure action remains pending. See Corporate Defs.” Mem. 13. Under Maryland
law, a person in “peaceable possession of property” may maintain a quiet title action only “if an
action at law or proceeding in equity is not pending to enforce or test the validity of the title, lien,

encumbrance, or other adverse claim.” Md. Code Ann., Real Prop. § 14-108(a). Put another way,
a pending foreclosure proceeding is a bar to a quiet title claim. See Anand v. Ocwen Loan
Servicing, LLC, 754 F.3d 195, 197 n.1 (4th Cir. 2014). Mr. Quattlebaum has expressly stated that
his quiet title action “rises from” the foreclosure action the substitute trustees brought against the
same property. Compl. That action, as I have already noted, remains pending. See Maryland
Judiciary Case Search, http://casesearch.courts.state.md.us/casesearch/ (accept disclaimer and
search case number “CAEF18-00132”). So long as that is the case, Mr. Quattlebaum’s quiet title

claim is unsustainable.

The Corporate Defendants are also correct in arguing that res judicata bars this suit. This
doctrine “bars a party from suing on a claim that has already been litigated to a final judgment by
that party or such party’s privies and precludes the assertion by such parties of any legal theory,
cause of action, or defense which could have been asserted in that action.” Reid v. New Century
Mortg. Corp., No. AW-12-2083, 2012 WL 6562887, at *3 (D. Md. Dec. 13, 2012) (quoting Ohio
Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009)). When considering
this defense, “a court may take judicial notice of facts from a prior judicial proceeding when the
res judicata defense raises no disputed issue of fact.” Kalos v. Centennial Sur. Assocs., Inc., No.
CCB-12-1532, 2012 WL 6210117, at *2 (D. Md. Dec. 12, 2012) (quoting Andrews v. Daw, 201

F.3d 521, 524 n.1 (4th Cir. 2000)).

In Maryland, res judicata provides grounds for dismissal where a defendant establishes “(1)

the parties in the present litigation are the same or in privity with the parties in the earlier dispute;

 

4 When, as here, the defendants seek “to dismiss a suit based on res judicata (i.e., claim preclusion)
and the original suit was decided by a federal court exercising diversity jurisdiction, the court
deciding the preclusion issue must apply the law of the state in which the first federal court sits.”
Blick v. Soundview Home Loan Tr. 2006-WF1, No. 3:12-CV-62, 2013 WL 139191, at *2 (W.D.
Va. Jan. 10, 2013), aff'd, 521 F. App’x 207 (4th Cir. 2013). The judgment in Quattlebaum I was
handed down by a federal court sitting in Maryland, so the Maryland law of preclusion applies
here.
(2) the current claim presented is identical to the claim that had been resolved in the prior dispute;
and (3) the prior dispute resulted in a final judgment on the merits.” Reid v. New Century Mortg.
Corp., No. PX-18-233, 2018 WL 4538585, at *5 (D. Md. Sept. 20, 2018). Here, the third element
is not Sa dispute, as there is no question that Quattlebaum I concluded with a judgment on the
merits. See Quattlebaum v. Bank of Am... N.A., 2015 WL 7185438, at *3, *6 (granting defendants’
motion to dismiss and dismissing with prejudice all claims in the amended complaint);
Quattlebaum I, 2015 WL 1085707, at *6 (dismissing the quiet title claim with prejudice under

Rule 12(b)(6)). The first and second requirements do, however, merit some discussion.

To satisfy the first element, the Corporate Defendants must establish that “the parties in
the present litigation are the same or in privity with the parties to the earlier litigation.” Cochran
v. Griffith Energy Servs., Inc., 43 A.3d 999, 1002 (Md. 2012) (quoting R & D 2001, LLC v. Rice,
938 A.2d 839, 848 (Md. 2008)). Bank of America was a defendant in Quattlebaum I, MERS was
not. The Corporate Defendants argue, though, that MERS “sits in privity with” Bank of America
because it “was the original beneficiary of the Deed of Trust as nominee for the lender and its
successors and assigns before it assigned its interest to” Bank of America. Corporate Defs.” Mem.
8. Lagree. “Privity in the res judicata sense generally involves a person so identified in interest
with another that he represents the same legal right.” Reid, 2018 WL 4538585, at *5 (quoting
Anyanwutaku y. Fleet Mortg. Grp., Inc., 85 F. Supp. 2d 566, 571 (D. Md. 2000)). As assignor and
assignee, MERS and Bank of America share an interest in affirming the validity and enforceability
of the challenged assignment. I conclude, therefore, that they are in privity for purposes of res
judicata.

The second element requires a showing that “the claim in the second matter is based upon

the same cause of action involved in the earlier proceeding.” Anne Arundel Cry. Bd. of Educ. v.
Norville, 887 A.2d 1029, 1037-38 (Md. 2005). This element is satisfied where the current and
prior claims “arise out of the same transaction or series of transactions.” Reid, 2018 WL 4538585,
at *5 (quoting Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 162 (4th Cir. 2008)). As this

Court has previously explained:

When assessing this element, courts consider “whether the facts are
related in time. space, origin or motivation, whether they form a
convenient trial unit, and whether their treatment as a unit conforms
to the parties’ expectations or business understanding or usage.”
Notably, res judicata bars claims that were or could have been
brought in the original action.

/d. (quoting Anyanwutaku, 85 F. Supp. 2d at 571).

Mr. Quattlebaum insists his new quiet title claim “did not arise from the same transaction
as the previous actions.” Opp’n 14, ECF No. 21-1; see id. at 10 (asserting that the Complaint in
this case “sets forth new factual allegations beyond those asserted in prior complaints”). If,
however, the present suit is somehow meaningfully different from the previous ones, that
difference is not readily apparent, and Mr, Quattlebaum has not explained just what that difference
is.

The complaint in Quattlebaum I, as Judge Chuang’s March 2015 memorandum opinion
explains, alleged defects in Bank of America’s claim of title. Specifically, it “appear[ed] to assert
that the sale of [Mr. Quattlebaum’s] mortgage by [DFF] to Countrywide, and the transfer of the
mortgage from Countrywide to Bank of America, were fraudulent, and thus that Bank of
America’s entitlement to his property [was] suspect.” Quattlebaum I, 2015 WL 1085707, at *4.
He further argued that Bank of America had “falsified a series of documents in an effort to establish

its valid entitlement” to the property. Jd. at *5. He argued, on the basis of these and other
allegations, that Bank of America’s ownership of the deed of trust to the property was “clouded.”

Id. at *3.

Mr. Quattlebaum raised substantially similar allegations in his second suit (Quattlebaum
II). Ina December 7, 2016 memorandum opinion, Judge Chuang noted that Mr. Quattlebaum had
repeated his allegations that the Bank of America, among other defendants, had made fraudulent
statements in connection with its status as holder of the note, along with other misrepresentations
concerning the mortgage. See Quattlebaum II, 2016 WL 7174611, at *3. Mr. Quattlebaum had
also rehashed his allegations that the defendants lacked standing to enforce the refinanced loan

and that they “failed to file a proof of claim in the bankruptcy case.” Id.

The new Complaint treads the same ground. At bottom, Mr. Quattlebaum is once again
contesting the validity of the lien on his property. See Compl. 6. He specifically alleges, as
before, that one or more documents relating to the lien were fraudulently executed. See id. { 15.
While. in this case, he singles out the August 7, 2012 assignment for purportedly clouding the title,
the allegation mirrors his prior assertions that other documents were defective, and there is no

reason he could not have raised it in one of his previous suits.

Mr. Quattlebaum’s invocation of the “continuing violations doctrine” does not rescue his
claim. See Opp’n 16-17. His response in opposition argues this doctrine “benefits Quattlebaum
and affects a motion made under res judicata... when Defendants[”] related acts fall within the
limitation period and a fiduciary relationship exist[s] between parties.” /d. at 16. But, in fact, the
two cases he cites for this principle have nothing to do with res judicata. Each, rather, discusses
circumstances in which a “continuing violation,” or a “continuation of events,” may toll the statute
of limitations to bring acclaim. See Pegram v. Honeywell, Inc., 361 F.3d 272, 279 (Sth Cir. 2004)

(explaining that the “continuing violations doctrine” is an equitable doctrine that “extends the

10
limitations period on otherwise time barred claims only when [an] unlawful employment practice
manifests itself over time, rather than as a series of discrete acts”); Dual Inc. v. Lockheed Martin
Corp., 857 A.2d 1095, 1107 (Md. 2004) (“Maryland recognizes the ‘continuation of events’
principle, in which the statute of limitations for certain claims is tolled where there exists a

fiduciary relationship between the parties.”). These doctrines have no applicability here.

To sum up, Mr. Quattlebaum’s quiet title claim is barred. I am therefore granting the

Corporate Defendants’ motion to dismiss.
B.

HUD has filed a motion to dismiss of its own. This motion argues that the Complaint fails

to state a claim for relief against the agency. I agree.

Mr. Quattlebaum’s Complaint makes only a few references to HUD. The only paragraph
that appears to raise any substantive allegations about the agency’s interest in the property is

Paragraph 12, which reads as follows:

Department of Housing and Urban Development (HUD) received a
“Subordinate Deed of Trust (HUD Instrument) executed by [Bank
of America] that appears on its face to have been “given on February
1, 2013” and apparently recorded on or about February 18, 2014 or
March 4, 2014 as it is not clear. The Deed princip[al] amount is
$9,481.36 also not clear because the allege[d] loan modification to
confirm this amount is ‘null and void’ effective December 2, 2012.
This is an issues [sic] addressed in discovery for clarification.

Compl. {| 12.

These allegations are wholly inadequate to state a claim against HUD. While it is true that
a district court must liberally construe pleadings filed by an unrepresented plaintiff, a court cannot

ignore “a clear failure in the pleading to allege facts that set forth a claim currently cognizable in

1]
a federal district court.” Lewis v. Maryland, No. PWG-17-1636, 2018 WL 1425977, at *3 (D. Md.
Mar. 22, 2018) (citing Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)). Nowhere
does Mr. Quattlebaum’s Complaint explain just what, if anything, renders HUD’s secured interest
in the property defective. The closest he comes to explaining the basis of his claim is where he
asserts that a loan modification “to confirm” the amount of the loan was “null and void.” Compl.
12. This, however, is a conclusory statement of law, which, in contrast with non-conclusory
factual allegations, is not “entitled to be assumed true.” /gbal, 556 U.S. at 681. Mr. Quattlebaum,
in any event, has not denied that he benefitted from a HUD loan and has not alleged that he paid
it off, either in part or in full. I see no discernable cause of action here and will therefore grant

HUD’s motion to dismiss.
CONCLUSION

Mr. Quattlebaum’s quiet title claim is barred, both because a foreclosure action involving
the same property is currently pending and because of the doctrine of res judicata. He has
otherwise failed to state any cognizable claims for relief. | am therefore granting each of the two

motions to dismiss that have been filed in this case. A separate order follows.

Date: May 10, 2019

 

‘¥

Paul W. Grimm
United States District Judge

2
